SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 22, 2013 CRAFT BREW ALLIANCE, INC. (Exact Name of Registrant as Specified in Charter) Washington 0-26542 91-1141254 (State or Other Jurisdiction of Incorporation) (Commission file number) (I.R.S. Employer Identification No.) 929 North Russell Street Portland, OR 97227-1733 (Address of Principal Executive Offices, Zip Code) (503) 331-7270 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. (a) The Annual Meeting of Shareholders of Craft Brew Alliance, Inc. (the "Company'), was held on May 22, 2013 (the “Meeting”). (b) Three matters, which are more fully described in the Company’s definitive proxy statement filed with the Securities and Exchange Commission, were submitted to a vote at the Meeting: 1. To elect eight directors; 2. To ratify the selection of Moss Adams LLP as the Company’s independent registered public accounting firm for 2013; and 3. To approve, by non-binding vote, the Company's named executive officer compensation. At the Meeting, 16,283,381 shares of common stock were represented in person or by proxy, or 86.10 percent of the 18,911,081 shares outstanding and entitled to vote at the Meeting as of March 22, 2013, the record date for the Meeting, and constituted a quorum. Each share was entitled to one vote at the Meeting. 1. Election of Directors. The following directors were elected at the Meeting by the votes cast as follows: Nominee For Withheld Broker Non-votes Timothy P. Boyle Marc J. Cramer E. Donald Johnson, Jr. Kevin R. Kelly Thomas D, Larson David R. Lord John D. Rogers, Jr. Kurt R. Widmer 2. Ratification of Auditors. The proposal to ratify the selection of Moss Adams LLP as the Company’s independent registered public accounting firm for 2013 was approved by the following vote: For Against Abstentions 3. Say on Pay. The proposal to approve, by non-binding vote, the Company’s named executive officer compensation, as recommended by management, passed by the following vote: For Against Abstentions Broker Non-votes 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CRAFT BREW ALLIANCE, INC. Dated:May 28, 2013 By: /s/ Joseph K. O’Brien Joseph K. O’Brien Controller (Principal Accounting Officer) 3
